Citation Nr: 1534652	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  03-12 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability other than tinea versicolor, tinea cruris, tinea pedis and tinea unguium, to include basal cell carcinoma and actinic keratoses.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for bilateral serous otitis media.

4.  Entitlement to service connection for peripheral neuropathy of the right foot.

5.  Entitlement to service connection for peripheral neuropathy of the left foot.

6.  Entitlement to service connection for an eye disability, to include glaucoma.

7.  Entitlement to an initial rating greater than 10 percent for tinea versicolor tinea cruris, tinea pedis and tinea unguium.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to December 1975, with subsequent service in the Louisiana National Guard.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of April 2002 and May 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In July 2010, the Veteran testified at a personal hearing before the undersigned, and a transcript of that hearing is of record.  Subsequently, in April 2012 and April 2014, the Board remanded the Veteran's appeal for additional evidentiary development and readjudication by the agency of original jurisdiction (AOJ).  The appeal has been recertified to the Board for further appellate review.  

As noted in the Board's April 2014 remand, the Veteran has asserted on multiple occasions that he is unable to hold a job due to his service-connected posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.  See, e.g., the Veteran's May 2007 Statement in Support of Claim for PTSD.  As such, the Veteran has reasonably raised the issue of entitlement to a total rating based on individual unemployability (TDIU).  Because this issue has not been adjudicated by the AOJ, it is referred to the AOJ for appropriate action.  

The Veteran's eye and peripheral neuropathy claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran has a skin disability other than tinea versicolor, tinea cruris, tinea pedis and tinea unguium, that is related to his period of active service.

2.  The evidence of record is against a finding that a relationship exists between the Veteran's currently diagnosed allergic rhinitis and his military service.

3.  The evidence of record is against a finding that a relationship exists between the Veteran's currently diagnosed otitis media and his military service.

4.   The evidence of record demonstrates that the Veteran's tinea versicolor, tinea cruris, tinea pedis and tinea unguium manifest in occasional itching and scaling, without exudation, lesions, marked disfigurement, systemic or nervous manifestations or repugnancy, and affect less than 20 percent of his total body area, and less than 20 percent of his exposed body area, without systemic treatment.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, service connection for basal cell carcinoma and actinic keratoses is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2014).

2.  The Veteran's allergic rhinitis was not incurred in or aggravated by active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The Veteran's otitis media was not incurred in or aggravated by active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for the assignment of an initial disability rating greater than 10 percent for tinea versicolor, tinea cruris, tinea pedis and tinea unguium is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 7813, 7806 (2002 & 2008 & 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93 ; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

At the outset, the Board notes that it is granting the Veteran's service-connection claim for skin disabilities other than tinea versicolor, tinea cruris, tinea pedis and tinea unguium herein.  As such, any failure on the part of VA to comply with its duties to notify or assist with respect to this service-connection claim is rendered moot by the grant of the benefit sought on appeal.

Concerning VA's duty to notify, the record reflects that VA provided the Veteran with the notice required under the VCAA in letters dated in December 2001, March 2004, December 2010, May 2014 and July 2014.
Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, some National Guard records, post-service VA and private treatment records, records from the Social Security Administration, and his own lay statements and testimony.  The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence. 

The Board notes that in its April 2014 remand, the Board in pertinent part instructed the AOJ to associate an October 2010 Statement in Support of Claim with the Veteran's claims file.  This document has been uploaded to the Veterans Benefits Management System (VBMS) and is available for review.  

Also in its April 2014 remand, the Board instructed that the AOJ attempt to obtain the Veteran's treatment records from the Louisiana National Guard.  The AOJ requested such records from the Louisiana State Adjutants General in a May 1, 2014 letter.  A May 9, 2014 response indicated that records could not be located after an extensive search.  A recommendation was offered for VA to forward its records request to the Records Management Center (RMC).  The AOJ did not forward this request to the RMC, but explained in its December 2014 Supplemental Statement of the Case (SSOC) that it did not do so because such a request was made on December 7, 2001.  At that time the RMC provided all available records at their repository.  This December 2001 request letter is on file, and it does demonstrate a request for records dating past the Veteran's separation from active service in 1975, through his National Guard service up to 1985.  In an October 2014 letter, the AOJ notified the Veteran of the fact that his Guard records were not found and requested that he submit any relevant copies of such records in his possession.  Accordingly, the Board finds that although the Veteran's National Guard records were not obtained, all efforts were made attempting to do so.  The Board believes that an additional remand to make an another attempt to obtain these records would amount to an exercise in futility.  

In accordance with the Board's remand instructions, VA also administered a skin examination in August 2014 to assess the current nature and severity of the Veteran's service-connected tinea versicolor, tinea cruris, tinea pedis, and tinea unguium.  It is clear from the August 2014 VA examiner's report that he was aware of the Veteran's pertinent medical history, provided information necessary to evaluate the severity of the Veteran's symptoms, and rendered appropriate findings consistent with the other evidence of record and supported by clinical rationale.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the nature and etiology of the Veteran's skin disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was not provided with an examination that addressed the etiology of his allergic rhinitis or otitis media.  However, his service treatment records do not show that he received treatment for rhinitis or otitis during service, and he specifically denied ever experiencing ear, nose or throat trouble in an August 1978 Report of Medical History.  As discussed below, to the extent the Veteran asserts he has had rhinitis and otitis since service, the Board finds such assertions to be not credible.  As there is no evidence of in-service incurrence of these two disabilities, that such disabilities are not disabilities presumed to be associated with exposure to herbicide agents, and the Veteran has provided no evidence suggesting a link exists between his disabilities and exposure to herbicides, the facts of this case do not trigger VA's duty to schedule the Veteran for an examination or obtain a medical opinion.  See 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 83 (2006).

In July 2010, the Veteran testified before the undersigned Veterans Law Judge about an issue that is no longer in appellate status.  In correspondence received in January 2011, the Veteran confirmed that he did not wish to present hearing testimony before the Board for any of the other issues on appeal.  The Veteran has since been offered another opportunity to testify before the Board, but he has not indicated a desire to do so.  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.
Analysis

A. Service connection - skin disability

The Veteran contends that he has skin disabilities other than his service-connected tinea versicolor, tinea cruris, tinea pedis and tinea unguium that are related to his period of active duty service, to include Agent Orange and sun exposure while in Vietnam.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131  (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d)  (2014). 

To establish service connection, a claimant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, the August 2014 VA examiner has specifically linked the Veteran's basal cell carcinoma and his actinic keratosis to extensive exposure to the sun.  See the August 2014 VA examiner's November 2014 Addendum report.  He pertinently indicated that exposure to the sun while serving in Vietnam had to be "considered" as a possible contributor to the development of these disabilities.  The examiner also pointed out that exposure to the sun in southern U.S. states can also be a precipitating factor for these skin problems.  Unfortunately, the examiner could not offer any opinion as to whether it is more or less likely that the Veteran's in-service sun exposure, vs. post-service sun exposure based on region, caused his basal cell carcinoma or actinic keratoses.  

The Board in no way doubts the Veteran's assertions that he was exposed to long days in the sun during his period of active service in Vietnam, as well as in Hawaii, and while stationed at Fort Polk in Louisiana as a vehicle mechanic and guard.  The Board does not believe that any additional development in this case would aid in answering the question as to when and where sun exposure during the past 40 years caused or contributed to the Veteran's basal cell carcinoma and/or actinic keratosis.  As such, the Board resolves all doubt in the Veteran's favor and finds that it is at least as likely as not that the Veteran's basal cell carcinoma and actinic keratoses are related to extensive sun exposure during his seven year period of active duty service, which included a tour in Vietnam.  The benefit sought on appeal is granted.

B. Service connection - allergic rhinitis and bilateral serous otitis media

As noted above, to establish service connection, a claimant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

It is undisputed that during the period under review, the Veteran has been diagnosed with allergic rhinitis and bilateral serous otitis media.  See, e.g., the Veteran's October 2001 VA Agent Orange Registry Examination.  Shedden element (1) is therefore satisfied.  

With respect to crucial Shedden element (2), the Veteran's service treatment records make no mention of any treatment for rhinitis or otitis.  More critically, shortly after completing his period of active duty service, the Veteran specifically denied ever experiencing any problems with his ears, nose and throat in an August 1978 Report of Medical History.  Moreover, the Veteran "normal" clinical evaluation of all systems at a corresponding August 1978 Report of Medical Examination.  To the extent the Veteran has more recently asserted that his rhinitis and otitis had their onset during service (see, e.g., the Veteran's November 2001 Application for Compensation, at 7), the Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes decades ago than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Court of Appeals for Veterans Claims has made clear that the Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case however, there is contemporaneous evidence in the form of an August 1978 Report of Medical History that specifically contradicts his current assertions that he experienced rhinitis and otitis during his period of active service.  

To the extent the Veteran asserts that his rhinitis and otitis disabilities were caused by in-service exposure to Agent Orange, the Board (1) recognizes that the Veteran did serve in Vietnam during the Vietnam Conflict and that he is therefore presumed to have been exposed to herbicides during service under 38 C.F.R. § 3.307(a)(6)(iii); but (2) neither rhinitis or otitis media are identified as diseases for which presumptive service connection based on herbicide exposure is warranted under 38 C.F.R. § 3.309(e).  As such, the Veteran may not establish entitlement to service connection for these conditions on a presumptive basis.  

The Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir 1994).  In this case, the Veteran has provided no evidence other than his own assertions, suggesting that his current rhinitis and otitis media disabilities are indeed caused by Agent Orange exposure.  The question as to whether the Veteran's disabilities are due to Agent Orange exposure is a complex medical question requiring medical expertise.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to confirm such a causal relationship exists.  See 38 C.F.R. § 3.159(a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Significantly, no medical professional of record has linked the Veteran's rhinitis or otitis media to herbicide exposure, nor is there any indication in the record suggesting that such a relationship might exist, thereby triggering VA's duty to obtain a medical opinion addressing etiology in this case.    

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim for allergic rhinitis and bilateral serous otitis media, but he has not done so.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits).  Shedden elements (2) and (3) remain unsatisfied as to both disabilities, and the Veteran's service-connection claims fail for these reasons.

C. Increased rating - tinea disabilities

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589   (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's tinea disabilities [tinea versicolor, tinea cruris, tinea pedis and tinea unguium] have been rated 10 percent disabling since November 12, 2001 under 38 C.F.R. § 4.118, Diagnostic Code 7813 [dermatophytosis].  The Board finds this Diagnostic Code to be most appropriate for rating the Veteran's tinea disabilities, as it specifically contemplates fungal skin infection.  See Dorland's Illustrated Medical Dictionary 505 (31st ed. 2007) (defining "dermatophytosis" as "any superficial fungal infection caused by a dermatophyte and involving the stratum corneum of the skin, hair, and nails; this includes onychomycosis and various forms of tinea").  

The criteria for rating skin disabilities were revised twice during the appeal period.  The first revision became effective August 30, 2002.  See 67 Fed. Reg. 49590 (July 31, 2002).  The second revision became effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  

The Court of Appeals for Veterans Claims has held in the past that where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 308   (1991). The "Karnas" rule has, however, since been limited to some degree by a decision of the United States Court of Appeals for the Federal Circuit as well as legal precedent of VA's General Counsel.  See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003) and VAOPGCPREC 7-03.  Now, the revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change.  See also 38 U.S.C.A. § 5110(g) (West 2014); VAOPGCPREC 3-2000. 

Based on these changes in schedular criteria during the Veteran's appeal, the Board will evaluate the Veteran's claim for a higher initial rating of his service-connected tinea disabilities under each set of criteria, with the proviso that more recent criteria may not be applied retroactively.

1. Pre-August 2002 criteria

Under 38 C.F.R. § 4.118 prior to the 2002 revision, disabilities under Diagnostic Code 7813 were rated based on the criteria specific to eczema.  Pursuant to the former schedular criteria for Diagnostic Code 7806 [eczema], a 10 percent rating was warranted for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating was warranted for eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating was warranted for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

There is no question that throughout the appeal period, the Veteran's tinea disabilities have manifested in symptoms such as exfoliation (scaling) and itching, warranting a 10 percent rating under the former criteria listed immediately above.  Significantly however, although the record contains several evaluations of the Veteran's tinea disabilities, such evaluations do not demonstrate that the Veteran's tinea disabilities have ever manifested in constant exudation or itching, extensive lesions, marked disfigurement, ulceration, extensive exfoliation or crusting and systemic or nervous manifestations, or are exceptionally repugnant, warranting an increased rating to 30 or 50 percent.  See, e.g., the July 2002 VA examiner's report at 2 (noting the Veteran's own report of occasional burning and itching, peeling and redness); the March 2004 VA examiner's report at 2 (noting the Veteran's report of local symptoms of itching and burning, without systemic or neurological symptoms); the December 2010 VA examiner's report at 2-3 (noting stable course since onset, without systemic symptoms, no breakdowns of the skin); The December 2010 VA examiner's follow-up examination in June 2011 at 1-2 (noting no active tinea versicolor, no active infection or lesions or excoriations of the groin, no active tinea pedis or breakdowns of the skin), and the August 2014 VA examiner's report at 2 (noting no disfigurement of the head, face or neck, and no systemic manifestations).  

The Veteran is certainly competent to attest to observable symptoms attributed to his tinea disabilities; pertinently however, he has not asserted, nor has any physician identified, the presence of constant itching or exudation, or any other manifestation listed under the pre-August 2002 criteria that would warrant an increase to 30 or 50 percent for the Veteran's tinea disabilities.  As such, under the pre-August 2002 criteria, the Veteran's tinea disabilities manifest in symptomatology most closely reflected in a 10 percent disability rating, namely exfoliation and itching involving an exposed surface.  

2. Criteria effective August 2002 to October 2008

Effective August 2002, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813, dermatophytosis was to be rated under the Diagnostic Code for disfiguring scars to the head, face or neck (7800), other scars (7801-7805) or dermatitis (7806), depending upon the predominant disability.

As noted above, at no time during the period under review has the Veteran alleged, or have physicians identified the presence of disfiguring scars of the head, face or neck, or scarring other than on the head, face or neck that is deep or cause limited motion related to his tinea disabilities.  As such, the criteria outlined in Diagnostic Codes 7800 and 7801 are not applicable.  Similarly, the evidence does not demonstrate superficial scarring due to tinea disabilities.  Therefore, ratings under Diagnostic Codes 7802-7804 are also not applicable.  The Board notes that even if such superficial scarring due to tinea disabilities did exist, rating such disabilities under Diagnostic Codes 7802-7804 (effective 2002 - 2008) would not avail the Veteran, as a 10 percent rating is the maximum available rating under each of these codes.  Finally, the evidence does not demonstrate that the Veteran's tinea disabilities manifest in scars causing limitation of function of any body part.  As such, Diagnostic Code 7805 is also not applicable.  

To obtain a disability rating higher than the currently-assigned 10 percent under Diagnostic Code 7806, the Veteran would have to show that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, that systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008). 

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

With respect to body area, the evidence of record demonstrates that during the period under review, the Veteran's tinea disabilities have never affected 20 percent or more of either his entire body, or his exposed areas affected.  Indeed, a March 2004 VA examiner specifically indicated that the Veteran's tinea disabilities affected 0 percent of the exposed areas of his body, and only 11 percent of his entire body.  See the March 2004 VA examiner's report at 3.  Subsequently, in June 2011, the VA physician who administered the Veteran's December 2010 VA skin examination reexamined the Veteran and found that his tinea disabilities combined to affect 0 percent of his total exposed body area, and less than 5 percent of his total body area.  See the June 2011 VA examiner's report at 2.  Most recently, at an August 2014 VA skin examination, a VA examiner determined that the Veteran's tinea disabilities affected 5 percent, but less than 20 percent of his total body area, and 5 percent, but less than 20 percent of his total exposed body area.  See the August 2014 VA examiner's report at 3.  There is no evidence of record suggesting that the Veteran's experiences flare ups of his tinea disabilities that would extend the affected total body area or exposed body area to 20 percent or higher.  

Based on these medical observations, the assignment of a rating greater than 10 percent under 7806, effective in August 2002, based on body area is not warranted.

With respect to systemic therapy, the Board initially notes that Diagnostic Code 7806 distinguishes between "topical therapy" and "systemic therapy."  Specifically, if the skin disability affects less than 5 percent of the entire body or exposed areas, and no more than "topical" therapy is required, a noncompensable (zero percent) disability rating is assigned.  If treatment of the skin condition requires "systemic" therapy, higher ratings are assigned depending on frequency of use.  By its own language, Diagnostic Code 7806 indicates that skin disabilities treated by topical therapy alone are rated differently than those requiring non-topical, systemic therapy.  

Although treatment for the Veteran's tinea disabilities has required constant to near-constant use of "topical" corticosteroids, such as Cortizone, and other topical medications, such as Lotrimin in recent years, the evidence does not demonstrate that the Veteran's has required "systemic" therapy for any significant period of time during the period under review.  See the August 2014 VA examiner's report, at 2.  The Board acknowledges that the Veteran used to take oral medication (terbinafine) daily to help treat his fungal nail infections in July 2002, but such treatment did not completely resolve his condition and it was stopped.  See the July 2002 and March 2004 VA examiner's reports.  The record shows no recent use of systemic therapy-that is, use in the past 12 months (or even the past 12 years)-such that a rating greater than 10 percent is warranted under Diagnostic Code 7806.  

3. Criteria effective since October 2008

As noted above, the criteria for rating skin disabilities were revised again, effective October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the revised criteria.  Although the Veteran has not specifically requested such review, and his claim was received prior to October 23, 2008, the Board notes that the schedular criteria applicable in the instant case, 38 C.F.R. § 4.118, Diagnostic Codes 7813 and 7806, have remained unchanged.  As such, the analysis above pertaining to evaluating the Veteran's tinea disabilities under criteria in effect from August 2002 to October 2008 holds true when evaluating the Veteran's tinea disabilities under the current criteria.  To the extent that evaluations for scars have changed since October 2008 under Diagnostic Codes 7800-7805, as noted above, scarring due to tinea disabilities is not evident of record, and therefore these Diagnostic Codes would be still be inapplicable.

In sum, a schedular rating in excess of 10 percent is not warranted for the Veteran's service-connected tinea disabilities under the former or current rating criteria.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

There is no competent medical evidence of an exceptional or unusual clinical presentation in the record.  Even accepting for the sake of argument the Veteran's contention that his symptoms of itching, scaling, burning, and discomfort constitute an exceptional disability picture and that the schedular evaluation is somehow inadequate (under former and current diagnostic criteria), the Board notes that referral for extraschedular rating remains unwarranted as the second Thun criterion is not met.  Specifically, there is no showing of marked interference with employment or frequent periods of hospitalization due to his tinea disabilities.  Indeed, the August 2014 VA examiner specifically determined that the Veteran's skin conditions do not affect his ability to work.  See the August 2014 VA examiner's report at 4.  Therefore, referral for consideration of extraschedular rating is not warranted. 38 C.F.R. § 3.321(b)(1). 

Finally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities-namely, PTSD, diabetes mellitus, and now basal cell carcinoma and actinic keratoses-in concluding that referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for basal cell carcinoma and actinic keratoses is granted.

Service connection for allergic rhinitis is denied.

Service connection for bilateral serous otitis media is denied.

An initial rating greater than 10 percent for tinea versicolor, tinea cruris, tinea pedis and tinea unguium is denied.


REMAND

The Board regrets having to remand the Veteran's service connection claims for peripheral neuropathy of the right and left foot, and for an eye disability to include glaucoma, another time.  However, additional evidentiary development is required before the Board is able to decide these claims on their merits.

The Veteran was first diagnosed with peripheral neuropathy of both feet and glaucoma in October 2001.  See the Veteran's October 2011 VA Agent Orange Registry Examination.  

The Veteran has received treatment for neurological problems affecting his lower extremities since 2001, and indeed a May 2012 VA examiner identified the presence of a lower extremity neuropathy, but attributed such disability to a nonservice-connected back condition.  See the May 2012 VA examiner's report at 29.  The Board remanded the Veteran's peripheral neuropathy claims in April 2014 so that an examiner could determine whether the Veteran's service-connected diabetes mellitus as likely as not aggravated his lower extremity neurological problems beyond their natural progression, notwithstanding their apparent causal relationship to a back condition.  Although an August 2014 VA examiner highlighted symptoms attributable to a peripheral nerve condition, and indicated that the Veteran's peripheral nerve condition impacts his ability to work, he found the examination results "very confusing" and relied solely on nerve studies to ultimately determine that no neurological disability of either lower extremity currently exists.  As such, no aggravation due to diabetes could be present.  See the August 2014 VA examiner's report at 16.  

The Veteran has also reported a long history of glaucoma to VA physicians, dating from 2001, up to an including at a January 3, 2014 VA Primary Care followup evaluation.  The Board remanded the Veteran's eye disability claim in April 2014 so that a physician could determine whether a relationship exists between any diagnosed eye disability, to include glaucoma, and diabetes.  Significantly, the August 2014 VA examiner noted at the beginning of his report, and on page 3, that the Veteran had a diagnosis of glaucoma.  However, at the end of the report, the examiner determined, without explanation, that the Veteran had "pre-glaucoma" of both eyes, meaning that the Veteran is diagnosed with "Glaucoma Suspect," which is a provisional diagnosis.  The examiner indicated that the "Veteran has not been definitively determined to have Glaucoma."  

The Board believes that further medical clarification is required to clarify the Veteran's current diagnoses, if any.  While it may very well be true that the Veteran does not have current lower extremity neurological disabilities or glaucoma, neither August 2014 VA examiner reconciled their respective findings with years of prior clinical evaluations documenting the presence of a neurological problems, and a history of glaucoma dating back to 2001.  Moreover, it appears that their own conclusions may conflict with observations made during their own respective examinations. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological 
examination to determine the nature and etiology of the Veteran's claimed lower extremity neurological problems.  The claims file, to include a copy of this remand, must be available to, and reviewed by the examiner.  Upon review of the record, and after examination of the Veteran to include all neurological testing deemed necessary, the examiner should answer the following questions:

a.) Does the Veteran have a current right or left lower extremity neurological disability?  If so, please indicate any and all diagnoses.  If not, please indicate as much, with an explanation as to why this is the case.  In answering this questions, please comment upon the diagnoses of peripheral neuropathy included in prior treatment reports, to include at an October 2001 Agent Orange Registry Examination.  Please also comment upon the August 2014 VA examiner's conclusion that no current neurological disability actually exists.

b.) If a current right or left lower extremity neurological disability exists, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of active duty service, to include his presumed exposure to Agent Orange?

c.) Notwithstanding the answer to question (b), is it at least as likely as not that such disability was caused or aggravated beyond its natural progression by his service-connected diabetes mellitus?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2. Schedule the Veteran for a VA eye 
examination to determine the nature and etiology of the Veteran's claimed glaucoma disability.  The claims file, to include a copy of this remand, must be available to, and reviewed by the examiner.  Upon review of the record, and after examination of the Veteran to include all testing deemed necessary, the examiner should answer the following questions:

a.) Does the Veteran have a current glaucoma 
diagnosis?  If not, please indicate as much, and explain why this is the case.  In answering this question, please comment upon the history of glaucoma reported on prior treatment records, to include at an October 2001 VA Agent Orange Registry Examination.  Please also comment upon the August 2014 VA examiner's diagnosis of "pre-glaucoma."  

b.) If glaucoma is diagnosed, is it at least as likely as not (50 percent or greater probability) that it had its onset in, or is otherwise related to the Veteran's period of active duty service, to include his presumed exposure to Agent Orange?

c.) Notwithstanding the answer to question (b), is it at least as likely as not that the Veteran's glaucoma was caused or aggravated beyond its natural progression by his service-connected diabetes?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then, the record should again be reviewed.  If the 
benefits sought on appeal remain denied, in whole or in part, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


